     Case 1:17-cv-00857-WHA-SRW Document 87 Filed 01/13/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

ANDRE D. FLAGG,                                )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )   CIVIL ACTION NO. 1:17-cv-857-WHA
                                               )   (wo)
JASON SMOAK, et al.,                           )
                                               )
              Defendants.                      )


                                     FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order entered in this case on this day,

       Final Judgment is entered in favor of the Defendants and against the Plaintiff, and this

case is DISMISSED with prejudice.

       The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       No costs are taxed.


       Done this 13th day of January, 2021.

                                              /s/ W. Harold Albritton
                                              W. HAROLD ALBRITTON
                                              SENIOR UNITED STATES DISTRICT JUDGE
